Citation Nr: 1824449	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1976 to September 1980 and from October 1980 to December 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with a right ear hearing loss disability for VA compensation purposes.

2.  The Veteran is currently diagnosed with a left ear hearing loss disability for VA compensation purposes, and bilateral tinnitus. 

3.  The Veteran was exposed to loud noises (acoustic trauma) during service.

4.  Symptoms of tinnitus and left ear hearing loss were not chronic in service, 
did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation. 

5.  The Veteran's tinnitus and left ear hearing loss are not etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Additionally, VA has identified certain chronic diseases for which medical nexus may be presumed if certain criteria are met; tinnitus and sensorineural hearing loss are considered to be such chronic diseases because they are "organic diseases of the nervous system."  38 C.F.R. §§  3.303 (a), (b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303 (b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Bilateral Hearing Loss
and Tinnitus

The Veteran maintains that he has bilateral hearing loss and tinnitus related to the in-service noise exposure.  The Board will first address the Veteran's claimed right ear hearing loss and then will address left ear hearing loss and tinnitus.  

Upon review of all evidence of record, lay and medical, the Board finds that the Veteran's hearing impairment does not meet the criteria for right ear hearing loss disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

According to a March 2013 VA audiology examination report, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 35, 35, 20, and 20 respectively.  Speech discrimination was 98 percent in the right ear.

The remaining evidence of record does not contain any other audiological testing.

Significantly, the Veteran's right ear auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies was not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent.  Accordingly, the criteria for a current right ear hearing loss "disability" have not yet been met as required by 38 C.F.R. § 3.385.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, he has not met the threshold element of his service connection claim for such disability.   Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Regarding the left ear hearing loss and tinnitus, the Veteran's service personnel records reflect that the Veteran's primary occupation specialty was as an aviation electronics technician and aircraft communications.  The RO has conceded exposure to acoustic trauma in service, and the Board agrees and finds that the Veteran was exposed to acoustic trauma in service.

Next, the Board finds that the Veteran has a sensorineural hearing loss "disability" in the left ear that meets the criteria of 38 C.F.R. § 3.385.  in this regard, in the March 2013 VA audiological examination, auditory threshold at 4,000 Hertz was 40 decibels.  As the auditory threshold in one of the frequencies was 40 decibels or greater, the Veteran meets the meets the criteria for left ear hearing loss disability under 38 C.F.R. § 3.385.

Further, the Board finds that the Veteran has tinnitus.  In the March 2013 VA examination report, the Veteran complained of tinnitus.  The Veteran is competent to report that he has tinnitus, as it is observable to a layperson.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Board, therefore, finds that the Veteran has a current tinnitus disability.

Although left ear hearing loss disability and tinnitus are currently diagnosed, symptoms of those disabilities were not chronic during active service.  Service treatment records are absent for any complaints or diagnoses of hearing loss or tinnitus.  In an August 1994 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's ears was normal.  The audiological evaluation at that time showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
5
-5
LEFT
15
15
20
10
10

Moreover, in an August 1994 Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having ear trouble and checked "DON'T KNOW" as to having hearing loss.  Other periodic physical examinations during the Veteran's periods of active duty also showed normal hearing, bilaterally.  See August 1991 replacement Report of Medical Examination; see also August 1994 Hearing Conservation Data report (showing normal hearing bilaterally).  For these reasons, the preponderance of the evidence is against finding that the Veteran's left ear hearing loss and tinnitus were chronic in service.

The evidence also demonstrates that symptoms of left ear hearing loss and tinnitus have not been continuous since service separation and did not manifest within one year of service separation.  The evidence of record does not establish any clinical manifestations of hearing loss of the left ear or tinnitus to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307 (a)(3).

Additionally, the evidence does not show any treatment or complaints of left ear hearing loss or tinnitus at any time following service separation until his claim in July 2011.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Concerning direct service connection, for the reasons that will be set forth below, the Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that left ear hearing loss and tinnitus are not related to service. 

The Veteran was afforded a VA audiological examination in March 2013.  He was diagnosed with left ear sensorineural hearing loss and tinnitus.  During the evaluation, the Veteran reported military noise exposure.  Regarding tinnitus, the Veteran stated that he had constant tinnitus in the left ear, but could not determine the time of onset.  After a review of the claims file and after performing audiological testing, the examiner opined that the Veteran's left ear hearing loss and tinnitus were not caused by or the result of military noise exposure.  

In support of these opinions, the VA examiner stated the Veteran's hearing loss acuity was within normal limits at service separation.  Further, the examiner referred to the Institute of Medicine Report on noise exposure in the military concluded that, based on current knowledge the hearing loss occurred immediately (i. e., there was no scientific support for delayed-onset hearing loss weeks, months, or years after exposure).  It was noted that only seldom did noise cause permanent tinnitus without also causing hearing loss.  The examiner also indicated that the Veteran's left ear tinnitus was likely related to his left ear hearing loss. 

The Board finds the March 2013 VA medical opinion to be probative as the examiner reviewed the claims file, addressed service treatment records, discussed relevant medical literature, and provided an opinion supported by a clear and thorough rationale.  See Prejean, 13 Vet. App. at 448-9.  As such, the Board finds that the March 2013 VA medical opinion weighs against a finding that the Veteran's left ear hearing loss and tinnitus are etiologically related to service.

The Board also considered the Veteran's statements purporting to relate his currently diagnosed left ear hearing loss and tinnitus to in-service acoustic trauma. However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Such competent evidence has been provided by the March 2013 VA audiologist who reviewed the in-service audiometric results and the Veteran's claims file.  Here, the Board attaches greater probative weight to the VA audiologist's opinion than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for left ear hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

Remand is needed prior to analyzing the merits of the service connection claim for a left knee disorder currently on appeal.  The Veteran maintains that his currently diagnosed left knee degenerative joint disease (DJD) is due to service, to include physical training and running.

Service treatment records show complaints of right knee pain after running in May 1983; however, there were no complaints pertaining to the left knee at that time.  In an August 1994 Report of Medical History, completed by the Veteran at service separation, the Veteran specifically checked "NO" as to having a "trick" or locked knee.  During the August 1994 Repot of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's lower extremities was normal and a knee disorder was not indicated.  

Private treatment records from the Mayo Clinic dated in March 2009, November 2010, and July 2012 show complaints of bilateral knee pain (right greater than left) and a diagnosis of "moderate" left knee degenerative joint disease.  These records do not provide an opinion as to the etiology of the Veteran's left knee disability.  

The Veteran was afforded a VA knee examination in March 2013.  At that time, the examiner confirmed a diagnosis of left knee osteoarthritis, with an initial diagnosis date of March 2009.  During the evaluation, the Veteran reported bilateral knee problems (mostly on the right knee).  He indicated that, during service, he was required to run 5 miles a day and perform various physical fitness training, which the Veteran believed "chewed up my knees."  The examiner then opined that the Veteran's bilateral knee disorder was not related to service.  In support of this opinion, the examiner stated that there was no objective evidence of the current claimed knee condition in service or shortly after military service.  Further, the examiner indicated that the Veteran was diagnosed with degenerative arthritis in 2009, 15 years after service separation.  

The Board finds the March 2013 VA medical opinion to be inadequate.  In this regard, although private treatment records show that the Veteran was first noted to have DJD in the left knee in 2009, his left knee DJD was described as "moderate."  See March 2009 treatment record from the Mayo Clinic.  As arthritis is a degenerative disease, and because the Veteran was found to have "moderate" DJD in 2009, the Board finds it likely that his DJD developed prior to 2009.
 
Further, in an October 2014 statement, the Veteran provided references to medical articles showing that service member who were 40 years of age or older had a 19 times higher rate of developing osteoarthritis.  Moreover, the Veteran indicated that, at the time of the March 2013 examination, the Veteran brought records and a CD of images; however, the Veteran stated that the examiner refused to review these images.  

For these reasons, the Board finds that a remand is warranted.  The Veteran should submit any medical evidence in his possession (including any private treatment records) pertaining to his left knee.  Then, he should be afforded another VA knee examination to discuss the likely etiology of his left knee DJD.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to submit any outstanding private records relevant to the claim on appeal.  The Veteran should also be notified that he may submit any records in his possession, to include the records discussed in his October 2014 correspondence.

2.  Additionally, the Veteran should be given another opportunity to identify any outstanding private records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

3.  Thereafter, schedule the Veteran for a VA knee examination.  The examiner must be given full access to the Veteran's complete VA claims file.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should then address the following:

(a)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left knee DJD first manifested in service, was incurred in service, within the first post service year, or is otherwise related to service.  

(b)  in doing so, specifically address the Veteran's approximate 20 year career in service and his claim that his duties required him to run 5 miles a day and perform various physical fitness training, which the Veteran believes "chewed up my knees."  

(c)  A complete rationale for any opinion offered should be provided.

4.  Thereafter, the left knee issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


